Citation Nr: 1207659	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  00-24 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and physician


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) from September 1999 and January 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.

The Board previously remanded the Veteran's increased rating claim in February 2005, May 2006, and March 2007.  Then, in April 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The Board later issued another remand of the Veteran's increased rating claim and also remanded a claim for service connection, which had been merged on appeal.  Thereafter, the Board rendered a March 2009 decision denying both claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a March 2011 Memorandum Decision, the Court vacated the March 2009 denial and remanded the Veteran's claims to the Board for readjudication.

The Board recognizes that the Veteran's appeal has been consistently characterized as entitlement to an increased rating and service connection for separate psychiatric disorders.  However, during the pendency of that appeal, the Court has ruled that claims for one psychiatric disorder are tantamount to claims for all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's award of service connection for toxic psychosis effectively encompasses the schizophrenia and related symptoms for which service connection was previously denied.  Moreover, that award also includes the other diagnosed mental health disorders for which the Veteran has not filed formal claims for service connection.  Therefore, the Board finds that the Veteran's appeal is most accurately construed as a single issue of entitlement to an increased rating for an acquired psychiatric disorder.  In light of the Board's decision to award a total schedular rating for that service-connected disability, the Veteran's appeal is considered granted in full and the issue of service connection for schizophrenia is rendered moot.

FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's service-connected psychiatric symptoms have most closely approximated total occupational and social impairment due to symptoms such as with gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

Since the date of claim (March 19, 1999), the criteria for a total schedular rating for the Veteran's acquired psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9210 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

Throughout the pendency of this appeal, the Veteran's psychiatric disorder has been rated under Diagnostic Code 9210, which pertains to psychotic disorders, not otherwise specified (atypical psychoses).  38 C.F.R. § 4.130, Diagnostic Code 9210 (2011).  With the exception of eating disorders, all psychiatric disabilities, including substance abuse disorders and schizophrenia, are rated pursuant to General Rating Formula for Mental Disorders.  Therefore, assessing the Veteran's symptoms under a different psychiatric rating code would not produce a different result or potentially provide a higher rating.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for psychiatric symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9210 (2011). 

The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's psychiatric disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  38 C.F.R. § 4.125 (2011).

The Veteran has been diagnosed with and treated for numerous mental health problems, including substance abuse-induced psychosis and mood disorders (initially characterized as toxic psychosis).  The Board recognizes that, under VA's governing regulations, alcohol and drug abuse in general constitutes willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2011).  Nevertheless, alcohol dependence, or another disability resulting from substance abuse, may warrant VA compensation where such abuse is secondary to, or as a symptom of, a service-connected disorder.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  That is the case here.  The Veteran's service-connected acquired psychiatric disorder effectively includes all of his various mental health problems, including those predicated on substance abuse.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran submitted his original claim for an increased rating on March 19, 1999.  Therefore, the period on appeal extends from March 19, 1998, one year prior to the date of receipt of that increased rating claim.  38 C.F.R. § 3.400(o)(2) (2011).  However, in determining which rating is appropriate in this instance, the Veteran's psychiatric disorder must be viewed in relation to its whole recorded history.  Therefore, the Board will also consider evidence dated prior to March 19, 1998, but only to the extent that it is found to shed light on the Veteran's disability picture as it relates to the rating period on appeal.  38 C.F.R. § 4.1 (2011).

The Board now turns to the pertinent evidence of record.  A discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  That evidence includes lay statements from the Veteran and his representative, attesting to the severity of his acquired psychiatric disorder.  The Veteran and his representative have consistently maintained that his service-connected disability is productive of total social and occupational impairment, for which a 100 percent rating is warranted.  

In addition to the above lay assertions, the record consists of service and post-service medical reports, which contain findings of mental health problems, including auditory and visual hallucinations, depression, anxiety, insomnia, cognitive impairment, extreme paranoia, suicidal ideation, assaultive tendencies, social withdrawal, and a general loss of interest in daily living activities.  The record also shows that the Veteran has been treated for unspecified "bizarre and irrational behavior," which has been linked to his use of alcohol, marijuana, and crack cocaine.  

Significantly, the Veteran has undergone VA psychiatric examinations in June 1999 and December 2005 in which he has been pronounced unemployable due to his mental health problems.  The clinicians conducting those VA examinations have noted that the Veteran last worked in 1997 and that his future occupational prospects are effectively nonexistent as a result of his active chemical dependency, resultant anxiety and depression, and often psychotic symptoms.  Notwithstanding those clinical findings, the VA examiners have determined that the symptoms underlying the Veteran's service-connected psychiatric disorder do not support a diagnosis of schizophrenia.  Those June 1999 and December 2005 examiners have further concluded that the Veteran's specific service-related symptoms are consistent with Global Assessment and Functioning (GAF) scores of 45 and 55.  

In contrast, a private psychologist has determined, after multiple clinical interviews with the Veteran, that his service-connected psychiatric disorder is productive of far greater social and occupational impairment, which warrants a GAF score no greater than 35.  The private psychologist has emphasized the Veteran's history of violent and destructive relationships with his ex-wife, girlfriend, children, and former bosses and coworkers.  In addition, that psychologist has found that the Veteran's schizophrenia diagnosis, while not formalized until March 2005 and refuted by the VA examiners, is an accurate clinical assessment and has been since service.  As a rationale for that finding, the private psychologist has noted that the Veteran was first treated for a psychotic episode in October 1973, during his period of active duty.  That psychologist has further noted that, ever since his discharge from service, the Veteran has displayed characteristic symptoms of schizophrenia, including paranoia, delusions, and auditory and visual hallucinations.

In addition to rendering the above findings, the private psychologist has argued that the reports of the VA examiners underestimate the severity of the Veteran's service-related psychiatric problems, in particular his schizophrenic tendencies.  Moreover, that psychologist has observed that, during his December 2005 VA examination, the Veteran was interviewed by a panel of three clinicians.  Such an environment, according to the psychologist, was not at all conductive to an accurate reporting of symptoms, especially by a Veteran who suffers from marked social impairment and a historical aversion to doctors.  Consequently the Veteran, in the psychologist's view, did not make a frank disclosure of his service-related psychiatric problems, which, if considered in their totality, would be 100 percent disabling.

The Board is mindful of the disagreement between the VA examiners and the private psychologist as to whether the Veteran's service-connected psychiatric disorder includes schizophrenia.  However, psychiatric ratings encompass all of a Veteran's underlying mental health disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, the Board is precluded from differentiating between the symptoms of the Veteran's substance abuse-induced disorder, for which service connection was initially established, and his other diagnosed psychiatric disabilities absent clinical evidence that clearly shows such a distinction.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  Evidence showing a clear distinction of symptomatology has not been presented here.  On the contrary, while the VA examiners have attempted to distinguish the symptoms for which the Veteran was originally service connected from those underlying his diagnosis of schizophrenia, their findings have been effectively rebutted by the private psychologist.  The Board considers the latter's opinion to be probative and persuasive as it is predicated on numerous interviews with the Veteran and a review of his pertinent clinical history.  Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, that opinion demonstrates an understanding of the Veteran's in-service and post-service psychiatric problems, and expressly addresses and reconciles the disparate findings rendered by the VA examiners during the course of this appeal.  Further, while cognizant that the private psychologist does not appear to have reviewed the Veteran's claims folder in full, the Board notes that such review is not a requirement for private medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board must resolve reasonable doubt in favor of the Veteran in finding that his psychiatric disability renders him totally socially and occupationally disabled and in finding that any service-connected symptomatology cannot adequately and clearly be distinguished from any nonservice-connected symptomatology.

In light of the foregoing, the Board finds that, while the Veteran's acquired psychiatric disorder has been found to warrant various diagnoses throughout the relevant appeals period, those diagnoses have been manifested by overlapping symptomatology, which have not been clinically differentiated.  Therefore, all of the Veteran's underlying psychiatric symptoms must be attributed to his service-connected disability for purposes of determining the proper rating.  Mittleider v. West, 11 Vet. App. 181 (1998).

Moreover, just as the Veteran's psychiatric symptoms must be viewed in their entirety, the divergent GAF scores assigned for those symptoms must be interpreted in the context of his overall disability picture.  Thus, while mindful that the above VA examiners concluded that the Veteran's substance abuse disorder warrants a GAF score of no less than 45, the Board considers it significant that his other service-related mental health problems, most notably his schizophrenia, have been found to be productive of far more severe occupational and social impairment.  The private psychologist has determined that the Veteran's overall disability picture warrants a GAF score of 35.

The GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  GAF scores of 45 to 55 are indicative of a moderate to severe disability picture, manifested by manifested by significant, but not total, impairment in social, occupational or school functioning.  In contrast, a GAF score of 35 denotes far greater impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating to be assigned.  Rather, the percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

Here, the private psychologist's findings with respect to the Veteran's predominant psychiatric symptoms, in tandem with the other competent evidence of record, indicate that the relatively high GAF scores assigned by the VA examiners do not match the Veteran's overall disability picture, which has been characterized by complete social and occupational impairment.  That is evident from the narrative description of symptomatology, which shows that the Veteran's psychiatric symptoms have caused him to withdraw from family and friends and have ruined his relationships with former bosses and coworkers.  

In any event, the emphasis in psychiatric ratings is not solely on social impairment, but also includes an evaluation of how the mental disorder interferes with the ability to work.  38 C.F.R. § 4.126 (2011).  The Board finds that the Veteran's service-related psychiatric symptoms have warranted ongoing treatment and have rendered him unemployable throughout the relevant appeals period.  Additionally, the Board notes that, while the February 1999 and December 2005 VA examiners may have underestimated the Veteran's overall disability level, those clinicians have effectively concurred with the private psychologist's finding that the Veteran is permanently and totally disabled due to his service-connected psychiatric disorder.   

Furthermore, the Board considers it significant that the Veteran and his representative have submitted written statements and hearing testimony attesting to his inability to function not only at work but also in other aspects of his daily life.  While lay persons, both the Veteran and his representative are competent to report symptoms of social and occupational impairment that are within the realm of personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Each of their statements is considered credible as it is consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In light of the foregoing, the Board finds that the Veteran's service-connected psychiatric disability has most closely approximated a disability rating of 100 percent throughout the relevant appeals period.  38 C.F.R. § 4.130, Diagnostic Code 9210 (2011).  The competent and credible evidence shows that the Veteran's overall psychiatric symptoms have been manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; and at least an intermittent inability to perform activities of daily living.  Additionally, the Veteran has demonstrated an inability to adapt to a work-like setting.  He also has shown that he can neither establish nor maintain effective relationships, as evidenced by his dissolved marriage and other romantic relationships, his alienation from his children, and his lack of meaningful social contacts.  Accordingly, the Board finds that total schedular rating is in order.  38 C.F.R. § 4.130, Diagnostic Code 9210 (2011).  

Moreover, the Board finds that a 100 percent rating has been warranted since the date that the Veteran's claim was received, March 19, 1999.  The Board acknowledges that an effective date for a claim for increased rating may be granted prior to the date of claim if it is factually ascertainable that an increase in disability occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002 & 2011); 38 C.F.R. § 3.400(o) (2011).  However, in this case, the only pertinent evidence dated prior to the Veteran's March 1999 increased rating claim was received more than a year before the submission of that claim.  Therefore, that prior evidence cannot serve as the basis for assigning an effective date earlier than the date the claim was received.  Harper v. Brown, 10 Vet. App. 125 (1997); (38 C.F.R. § 3.400(o)(2) applies to claim where increase in disability precedes the claim so long as that claim is received within one year after the increase, otherwise the general rule in 38 C.F.R. § 3.400(o)(1) applies); Quarles v. Derwinski, 3 Vet. App. 129 (1992); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).  

Accordingly, the Board finds that the evidence of record shows that the Veteran's psychiatric disability has met the schedular criteria for a 100 percent rating, effective March 19, 1999.  38 C.F.R. § 4.29 (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  







ORDER

Entitlement to a 100 percent schedular disability rating for a psychiatric disability is granted, effective March 19, 1999.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


